Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 04/28/2021.
Claims 1-20 are pending. 


Claim Objections

Claim 20 is objected to because of the following informalities:  In the claim, it contains the number 4 between ‘the’, and ‘computer node’. This appears a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 11, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al., “High Performance Parametric Modeling with Nimrod/G: Killer Application for the Global Grid?", 2000, IEEE,  pages: 1-9, in view of Surianarayanan et al., “Essentials of Cloud Computing - A Holistic Perspective”, 2019, Springer, 324 pages and Gertsbakh et al., “Minimal Resources for Fixed and Variable Job Schedules”, Operations Research, pp. 68-85.
As per Claim 1: Abramson discloses, 1.  A method comprising:

receiving, by a processor, operational resource requirements of a software build job in a
waiting state;
(See in p. 4, Sec. 4.1 Architecture, and referred to Figure 3, it shows a number of “jobs” running on various GUSTO resources, also Figure 2 show a queue, ‘waiting state’)
identifying, for each computing node of a plurality of computing nodes associated with
one or more other software build jobs, a respective set of operational resources installed on the
computing node;
(See in p. 5, sec. 4.3, items 1, 2, identifying a set of resources, see resources. See in p. 4, sec. 4.1,  Figures 2, 3, computational nodes are in a cluster. )

identifying, among the plurality of computing nodes, a computing node having a
minimal, among the plurality of computing nodes, difference between a set of operational
resources installed in the computing node and the operational resource requirements of the
software job; 
(Figure 2 in p. 4, and left column: ‘it has been designed to support the scheduling of computations on resources scattered across the globe with their own administrative policy and control’ – by this description, it explained that multiple jobs in the queue in Figure 2 are dispatched to cluster of nodes, each node has a different set of resources.
Figure 3 in p. 4 show identifying among computational nodes required for executing, ‘A sample GUI for this monitor is shown in Figure 3. This example shows a number of jobs running on various GUSTO resources. It also shows the deadline and cost budget interface’.

See in pages 5-6, sec. 5, especially, in mentioning the resources installed in computational nodes, within left column in p. 5, ‘These resources are quite diverse in terms of their size, availability, architecture, processing capability, power, performance, scheduling mechanism (immediate access or “fork”, Condor-based queue, LSF-based queue)’ .
Note: The reference of GUSTO is a case of study. In the description of sec. 4.1, Architecture, a cluster might be number of workstations, or even a single progressor –  The defining characteristic of a cluster is that, the access to all nodes is provided through a set of resource managers provided by the Globus infrastructure.

In Table 1, p. 7, many Machine includes Max nodes = 1 . Thus, with cluster/machine having max nodes=1, or cluster of workstations or a single processor, it is reading limitation “a computing node” that has number of resources required for executing a job.)
By the architecture, Abramson discloses identifying the difference between a set of operational resources installed in the computing node (i.e. cluster that has max nodes=1, or workstations, where a workstation has enough number of resource for executing a job or multiple jobs) and the operational resource requirements of “the software job”. The teaching is based on the cost, job performance, that is concerned by developers. 
Abramson further discloses,
and scheduling the software build job to execute on the computing node.
(Sec. 4.3, in p. 5 with items 1, 2, 3, 4 are Scheduling Algorithm, and in the case max nodes=1, the schedule is on the node)

Abramson does not mention “minimal, different” as in  “a computing node having a minimal, among the plurality of computing nodes, difference between a set of operational resources”.

Surianarayanan discloses “minimal, different” (See p. 7, ‘So the concept of three tiers helps in achieving higher performance with minimum resources.’) and in combined with 
Gertsbakh discloses, “minimal, different” as part of identifying a set of operational resources in computational node for job schedule (See Title and entire its reference).
It has been known in computing that the resources are limited. The Jobs scheduled for execution require resources. In order to make other job having resources for execution, developers always choose a minimum number of resources that meets the execution requirements of a job, and thus it would speed up the execution. In this case study of GUSTO, it meets the condition of a computational node in the case of max nodes=1.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the Application for patent to combine identifying among computational nodes with the requirements of installed resources as of Abramson and the teaching using a minimum set of resources in Surianarayanan for achieving high performance and Gertsbakh for being fixed and variable Job Schedules; the combination would yield predictable results because it is developer’s choice and awareness in choosing a node among the nodes with a minimum set of resources for the execution of the job in speeding up the execution.

	Abramson and Surianarayanan, and Gertsbakh do not make specifics on “software build job”, but rather a generic scheduled job. 
It would be obvious to an ordinary of skills before the effective filing of the application to include the jobs in the teaching of Abramson and Surianarayanan and Gertsbakh with Software build job because Job Scheduling would not exclude any types of the job executions.

As per Claim 2: Regarding,
2. The method of claim 1, further comprising:
responsive to determining that an operational resource needs to be installed on the
computing node to satisfy the operational resource requirements of the software build job,
installing the operational resource on the computing node.
(See Abramson, See in p. 3, in last para., right column, ‘and thus the scheduling problem becomes one of finding suitable resources and executing the application.’)

As per Claim 4: Regarding,
4. The method of claim 1, wherein an operational resource comprises at least one of an
operating system, an application package, or a computer service. 
Abramson does not make specific on at least one of an operating system, an application package, or a computer service
Surianarayanan in view of and Gertsbakh discloses  at least one of an
operating system, an application package, or a computer service (See in Surianarayanan, p. 17, in sec. 1.4.2, comprises a computer service)
It would be obvious to an ordinary of skills to combine the resource in a generic meaning of Abramson with resources that include computer service or else of Surianarayanan in view of and Gertsbakh for conforming to all availability of resources used for job execution.


As per Claim 7: Regarding,
7. The method of claim 1, further comprising:
responsive to determining that an operational resource needs to be enabled on the
computing node to satisfy the operational resource requirements of the software build job,
enabling the operational resource on the computing node.
(See Abramson, See in p. 3, in last para., right column, ‘and thus the scheduling problem becomes one of finding suitable resources and executing the application.’.
And in sec. 4.1, p. 4, at first, in Figure 4, Globus Resource Manager dispatches the job to a node, i.e. it finds the node has available resource for executing the job. In top para of sec. 4.1, ‘Information about the physical characteristics and availability of these and other resources are available from the Globus directory service (MDS).’). 

As per Claims 8-9, 11, 14: The Claims recite a system and have the claimed limitations corresponding to the limitations of claims 1-2, 4, 7. The rejection of the claims is applied with the same rationales given in claims 1-2, 4, 7.

As per Claims 15-16, 18, 20: The Claims recite a non-transitory machine-readable storage medium and have the claimed limitations corresponding to the limitations of claims 1-2, 4, 7. The rejection of the claims is applied with the same rationales given in claims 1-2, 4, 7.


Allowable Subject Matter
Claims 3, 5-6, 10, 12-13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
November 19, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191